[Cite as Homestead Interiors, Inc. v. Hines, 2021-Ohio-1014.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


 HOMESTEAD INTERIORS, INC.,                               :     OPINION

                   Plaintiff-Appellee,                    :
                                                                CASE NO. 2020-G-0257
         - vs -                                           :

 PHILLIP HINES,                                           :

                   Defendant-Appellant.                   :


 Civil Appeal from the Chardon Municipal Court, Case No. 2018 CVF 00577.

 Judgment: Reversed and remanded.


 George L. Badovick, 13033 Ravenna Road, Chardon, OH 44024 (For Plaintiff-Appellee).

 Glenn E. Forbes, Forbes Law, LLC, 166 Main Street, Painesville, OH 44077 (For
 Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}      This matter is before us on the appeal of Phillip Hines from a June 15, 2020

judgment entry of the Chardon Municipal Court, overruling Mr. Hines’ objections to a

magistrate’s decision and rendering judgment in favor of Homestead Interiors, Inc. on its

motion for attorney fees in the amount of $7,850.00. The judgment is reversed.

        {¶2}      The litigation began on June 18, 2018, as a small claims complaint filed by

Appellee Homestead Interiors, Inc. (“Homestead”) against Appellant Phillip Hines (“Mr.

Hines”) for $600.00 on an account pertaining to carpet installation. Mr. Hines answered
and counterclaimed, alleging Homestead violated the Consumer Sales Practices Act and

the Fair Debt Collection Practices Act, damaged his personal property, and breached

express warranties and implied warranties of merchantability. Mr. Hines sought damages

in the amount of $14,000.00 plus costs, attorney fees, and punitive damages. Homestead

answered, and the case was transferred to the civil docket of the Chardon Municipal

Court.

         {¶3}   On July 22, 2019, Homestead filed a joint “Motion in Limine to Strike

Defendant’s Expert Testimony and Motion for Sanctions.” The magistrate issued an order

on July 31, 2019, granting Homestead’s motion to strike and ordering Homestead to

submit a fee bill for attorney fees incurred in the matter. Mr. Hines filed a “Motion to Set

Aside Magistrate’s Order,” which the magistrate denied on August 19, 2019.

         {¶4}   Mr. Hines noticed an appeal from the magistrate’s August 19, 2019 order

denying his motion to set aside the order of July 31, 2019. The issues on appeal were

ultimately resolved between the parties, and the appeal was dismissed upon request.

Thereafter, the parties filed a joint motion in the municipal court to vacate the sanctions

order of July 31, 2019. The motion was granted.

         {¶5}   Meanwhile, a bench trial was held before a magistrate on August 1, 2019,

on the merits of the claim and counterclaim. In a September 4, 2019 decision, the

magistrate found in favor of Homestead and against Mr. Hines for $600.00 on the

account, plus interest and costs.      The magistrate also awarded attorney fees to

Homestead and ordered Homestead to submit a bill for fees incurred in the matter.




                                             2
        {¶6}   Mr. Hines filed objections to the magistrate’s decision on September 17,

2019.    The municipal court never ruled on these objections nor did it issue a judgment

on the claim or counterclaim.

        {¶7}   Homestead submitted its statement of attorney fees, to which Mr. Hines

responded. The magistrate held an evidentiary hearing on February 27, 2020. In an April

17, 2020 decision, the magistrate recommended that Homestead should be awarded

attorney fees in the amount of $7,850.00 as requested. Mr. Hines filed objections to the

magistrate’s decision. On June 15, 2020, the municipal court overruled the objections

and rendered judgment to Homestead against Mr. Hines in the amount of $7,850.00 for

attorney fees.

        {¶8}   This appeal ensued. Appellant raises three assignments of error for our

review, the first of which asserts:

        {¶9}   The Trial Court erred to the prejudice of the Defendant by
               granting a Judgment for attorney fees when entitlement to
               attorney fees had not yet been established.

        {¶10} Mr. Hines argues that the municipal court did not have authority to award

attorney fees to Homestead without first overruling his objections to the magistrate’s

September 4, 2019 decision on the underlying claim and counterclaim and entering an

independent final judgment. We agree with Mr. Hines.

        {¶11} Very simply, “[a] magistrate’s decision is not effective unless adopted by the

court.” Civ.R. 53(D)(4)(a). Additionally, the trial court is required to rule on objections to

a magistrate’s decision: “If one or more objections to a magistrate’s decision are timely

filed, the court shall rule on those objections. In ruling on objections, the court shall

undertake an independent review as to the objected matters to ascertain that the




                                              3
magistrate has properly determined the factual issues and appropriately applied the law.”

Civ.R. 53(D)(4)(d). E.g., City of Kent v. CDC-Kent, LLC, 11th Dist. Portage No. 2017-P-

0081, 2018-Ohio-3743, ¶13, fn. 2 (“Magistrates have limited authority, which does not

extend to issuing judgment entries; entering judgments is solely the function of the

judge.”); accord Wheeler v. Tubbs, 11th Dist. Lake No. 2008-L-159, 2008-Ohio-6411, ¶7.

       {¶12} A trial court’s judgment that fails to rule on properly filed objections to a

magistrate’s decision is not a final appealable order. See, e.g., McCown v. McCown, 145

Ohio App.3d 170, 172 (12th Dist.2001). Thus, given the municipal court’s failure to rule

on the objections to the magistrate’s underlying decision, a question is raised as to

whether this court has jurisdiction to decide the appeal.

       {¶13} The subject of this appeal, however, is the municipal court’s subsequent

overruling of objections and independent judgment as to attorney fees. If we were now

to dismiss the appeal for lack of a final appealable order, the objections to the underlying

decision may never be properly ruled on by the municipal court, and final judgment may

never be entered. Further, Mr. Hines would be prevented from requesting Civ.R. 60(B)

relief and would be unable to appeal from the denial of a Civ.R. 54(B) motion to

reconsider. See, e.g., Beyke v. Beyke, 3d Dist. Union Nos. 14-05-13 & 14-05-15, 2005-

Ohio-5465, ¶16 (Civ.R. 60(B) may only be used to obtain relief from final judgments, and

the refusal to reconsider an interlocutory order is itself an interlocutory order, not subject

to appeal).

       {¶14} Mr. Hines did attempt to remedy this situation by requesting the municipal

court vacate the June 15, 2020 judgment for the reasons outlined above, but the court

denied the request.      It appears the municipal court may be laboring under the




                                              4
misconception that the September 4, 2019 magistrate’s decision was rendered final by

Mr. Hines’ first appeal in this matter. In the court’s June 15, 2020 judgment entry, it stated

that “the Defendant appealed the September 4, 2019 Magistrate’s Decision, but it was

settled and dismissed in the Eleventh District Court of Appeals.” Mr. Hines’ first appeal,

however, was from the magistrate’s August 19, 2019 order denying his motion to set aside

the magistrate’s order of July 31, 2019. The issues raised and settled in that appeal,

related to sanctions, were wholly separate from the magistrate’s recommendation on

September 4, 2019, to render judgment on the underlying claim and counterclaim.

       {¶15} In these particular circumstances, we conclude the municipal court’s

attorney fees order is final and appealable under R.C. 2505.02(B)(1) (“An order is a final

order that may be reviewed, affirmed, modified, or reversed, with or without retrial, when

it is * * * An order that affects a substantial right in an action that in effect determines the

action and prevents a judgment.”). Accordingly, we have jurisdiction to review and

determine this appeal.

       {¶16} We further find instructive the decision in Murphy v. Murphy, 5th Dist. Stark

No. 2007CA00069, 2008-Ohio-1971. In Murphy, the magistrate filed a decision finding

the defendant guilty of contempt on plaintiff’s motions for contempt. The magistrate

recommended a 30-day jail sentence with an opportunity to purge the contempt. The

defendant filed objections. The trial court never ruled on the objections, adopted the

magistrate’s decision, or entered an independent judgment. Thus, there was no final

judgment finding the defendant in contempt and ordering a jail sentence. Even so, the

plaintiff filed a motion to impose sentence, the trial court held a hearing on the motion,

and the trial court sustained the motion and ordered the defendant to report to jail. The




                                               5
Fifth District concluded that the trial court clearly imposed sentence prior to ruling on the

objections to the contempt finding that formed the basis for the suspended jail sentence,

which was an error of law (and also a violation of the defendant’s due process rights).

The trial court’s decision was reversed on that basis. Id. at ¶56-64.

        {¶17} Similarly, here, the magistrate issued a decision finding in favor of

Homestead on the $600.00 claim and request for attorney fees. Mr. Hines filed

objections. The municipal court never ruled on those objections, adopted the magistrate’s

decision, or entered an independent final judgment on the underlying matters. Even so,

Homestead submitted a bill for fees incurred, the magistrate held an evidentiary hearing,

and the magistrate recommended an attorney fee award in the amount of $7,850.00. The

municipal court overruled the objections to that decision and ordered Hines to pay

attorney fees as recommended by the magistrate. This was clearly an error of law, as

there was no final judgment of the trial court that formed the basis for the award of attorney

fees.

        {¶18} For these reasons, we conclude the municipal court erred to the prejudice

of Mr. Hines by granting an order for attorney fees when entitlement to those fees had not

yet been finally established by the court.

        {¶19} Mr. Hines’ first assignment of error has merit.

        {¶20} Mr. Hines raises two additional assignments of error:

        {¶21} The Trial Court erred to the prejudice of the Defendant by
              granting a Judgment for attorney fees when there was no
              testimony as to the reasonableness of those fees by a person
              other than the proponent.

        {¶22} The Trial Court erred to the prejudice of the Defendant by
              granting a Judgment for attorney fees when neither




                                              6
             reasonableness of the fees, nor the Swanson factors, were
             demonstrated.

      {¶23} Pursuant to our holding under the first assignment of error, these arguments

have been rendered moot.

      {¶24} The judgment of the Chardon Municipal Court is reversed, and this matter

is remanded for further proceedings consistent with this opinion.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                            7